Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner Notes:
1.	This instant application 17/453,318 is double patenting with case 17/313,614 (now patent 11,195,187), is double patenting with case 16/773,053 (now patent 11,049,118), is double patenting with case 13/185,236 (now patent US 10,223,703 B2), and also is double patenting with case 16/222,519 (now patent US 10,592,910 B2).  A terminal disclaimer has been filed by the Applicant and has been approved on July, 19, 2022.  Therefore, rejection on the ground of nonstatutory double patenting has been withdrawn.  Similar with US patent 11,195,187; US patent 11,049,118; US patent 10,223,703 B2; and US patent 10,592,910 B2; this instant application (independent claims 2 and 12) as a whole include a combination of limitations have been found novelty.  Further, similar with US patent 11,195,187; US patent 11,049,118; US patent 10,223,703 B2; and US patent 10,592,910 B2;  independent claims 2 and 12 of the instant application 17/453,318 as a whole recites the combination of limitations that have been found as significantly more.   
Allowable Subject Matter
2.	This is in response to the applicant's communication filed on 07/19/2022, wherein Claims 2-21 are allowed.  Claim 1 has been previously cancelled by Applicant.
3.	The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 2 and 12, the closest prior art of record, the combination of Jackson et al; (20120253928 A1), Peretz; (US 9,076,166 B1) and Boyd et al; (US 20070143171 A1) and the other prior art of record fail to fairly teach such an apparatus and system, as claimed as a whole, including the subject matter: “determine a difference between the determined second historical market value and the adjusted second historical market value; repeatedly adjust the adjusted second historical market value if the determined difference is above a predetermined threshold level; finalize the adjusted second historical market value if the determined difference is at or below a predetermined threshold level; determine to bid on the second ad impression opportunity when the finalized second historical market value is not greater than the second fair market value”.  
These uniquely distinct features render the claims allowable.  The dependent claims are allowed for depending on allowed base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585 and fax number is 571-273-4585. The examiner can normally be reached on Mon-Thurs, 8:30 am to 5: pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).
/THUY N NGUYEN/Examiner, Art Unit 3681